Douglas, J.,
concurring in judgment only. Case No. 95-675 (State ex rel. Cincinnati Enquirer v. Hamilton County, Ohio) was filed in this court on April 5, 1995. Case No. 95-677 (State ex rel. Cincinnati Enquirer v. Cincinnati) was filed in this court on April 5, 1995. Case No. 95-686 (State ex rel. Cincinnati Post v. Hamilton County, Ohio) was filed in this court on April 6, 1995. Case No. 95-843 (State ex rel. Cincinnati Post v. Cincinnati) was filed in this court on April 27, 1995. Each of these cases seeks the release of copies of audiotapes of various “911” emergency calls. Nearly eleven months later, the relators are now finally getting their answers. This time delay is, of course, too long, especially when such records lose some, most, or all of their newsworthiness with the passage of time. In fact, case Nos. 95-675 and 95-686 involve two 911 calls and tapes made in connection with one Charles Orr who, subsequent to the calls in question, was indicted.for the murder of his wife. During discovery in Orr’s criminal case, the prosecutor’s office provided transcriptions of the 911 tapes to Orr’s defense counsel. Apparently the tapes were introduced as evidence at the criminal trial. Orr was convicted of murder and sentenced to fifteen years to life. All of this, and still relators were not given the tapes or an answer from this court until now, as to their entitlement to the tapes. We have to do better.
Accordingly, I concur with the judgment of the majority, including the award of attorney fees. As I pointed out in my concurrence in State ex rel. Plain Dealer Publishing Co. v. Cleveland (1996), 75 Ohio St.3d 31, 39, 661 N.E.2d 187, 193, when we enforce the law (R.C. 149.43) as it is written, with regard to the awarding of attorney fees in these public record cases, we will see a drastic reduction of the number of open records cases coming before this and other courts.